Order entered November 8, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00123-CV

                               RONROYAL OWENS, Appellant

                                                V.

                 JERRY ALEXANDER AND BILLY D. WYATT, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-07-04346

                                            ORDER
       Appellant’s brief has not been filed. It was first due September 10, 2018, and then, after

an extension was granted, October 11, 2018. When the brief had not been filed by October 16,

2018, we notified appellant that the appeal would be dismissed unless he filed, within ten days,

the brief and an extension motion. Although appellant has not filed the brief, he mailed an

extension motion October 26th, seeking permission to file his brief by November 9, 2018.

       We GRANT the motion and ORDER the brief be filed no later than November 9, 2018.

Appellant is cautioned that failure to timely file the brief will result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a), 42.3(b),(c).

                                                       /s/   DAVID EVANS
                                                             JUSTICE